Exhibit 99.1 Finance PR Santo Mining Corp Signs $16 Million Equity Enhancement Program SANTO DOMINGO, Dominican Republic, March 12, 2013 (GLOBE NEWSWIRE) Santo Mining Corporation (OTCBB: SANP ), (the "Company"), announced that on March 11, 2012 the Company entered into a common stock purchase agreement (the “Purchase Agreement”) for a $16 million equity enhancement program with a Magna Group affiliate, Hanover Holdings I, LLC (the "Investor"), headquartered in New York, NY. The program will enable Santo Mining to significantly scale up its exploration programs and maximize the potential of its property assets. The equity enhancement program allows, but does not obligate, the Company to issue and sell up to $16 million of shares of common stock to the Investor from time to time over the 36-month period following the effectiveness of a registration statement the Company has agreed to file with the Securities and Exchange Commission (the “SEC”) to register the resale of the stock by the Investor. The Company may, in accordance with the procedures outlined in the agreement, notify the Investor the exact dollar amount that the Company intends to sell to the Investor, subject to a maximum amount equal to 300% of the average daily trading volume of the Company’s common stock for the five trading days immediately prior to the date of the request, and the Investor is contractually obliged to purchase the shares at a purchase price equal to 92.5% of the arithmetic average of the daily volume weighted average prices of the common stock over a certain number of trading days in the applicable pricing period. Santo Mining intends to file a registration statement with the Securities and Exchange Commission to register the resale of the stock by the Investor by March 15, 2012, and the Investor will provide $90,000 to Santo Mining to assist in paying costs for registration, legal and other non-related expenses. In addition, the Company has issued shares of our common stock to the Investor as an initial commitment fee for entering into the Purchase Agreement. The effectiveness of this registration statement is a condition precedent to the Company’s ability to sell common stock to the Investor under the equity enhancement program. The Company determined it was in the best interest of the shareholders to cancel the previously announced $5 million financing agreement with Deer Valley, LLC. Santo Mining’s exploration concession applications are in immediate proximity to Barrick Gold's reported 25 million ounce Pueblo Viejo gold mine (“Barrick”), Perilya's Cerro de Maimon gold mine, and Xstrata Falcondo's world class nickel mine all strategically located in the Dominican Republic's mineral rich "Hispaniola Gold-Copper Arc.” The newly contracted “Richard” property is 200 meters south east of Barrick and our “Walter” property is 1 mile west. According to Al French, the Chief Executive Officer of the Company, "This closing provides the Company up to $16 ,000,000 in capital to forge ahead on our aggressive exploration plans and to fund acquisition of additional exploration concession applications and exploitation concessions that we have been evaluating." Joshua Sason, the Chief Executive Officer of Magna Group notes, "We approach our financial partnership with Santo Mining with great excitement and optimism. We are pleased to have made a long-term commitment to support Santo Mining's exploration and expansion programs. “ This press release shall not constitute an offer to sell or the solicitation of an offer to buy securities. The securities to be offered and sold in the equity enhancement program have not been registered under the Securities Act of 1933, as amended (the “Securities Act”) or any state securities laws, and may not be offered or sold in the United States absent registration, or an applicable exemption from registration, under the Securities Act and applicable state securities laws. About Santo Mining Santo Mining Corporation is a junior minerals exploration and development company, based in the Dominican Republic. The Company is actively pursuing the acquisition and exploration of properties, which are strategically located in the prolific and highly prospective Hispaniola Gold-Copper Back-Arc area in the Dominican Republic. A detailed description of the Company's activities is available at www.
